Citation Nr: 1313929	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, polysubstance dependence, and personality disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for a skin infection, including on the face.

5.  Entitlement to service connection for a groin infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, D.H.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to December 1975.  In addition, the record reflects that the Veteran has had periods of U.S. Army Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been added to the "Virtual VA" system.  

Since filing the initial claim for service connection for depression, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes PTSD, depression, polysubstance abuse, and personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence. 

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for service connection.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

The Board finds that, in this case, VA's duty to assist in the development of the claim has been not satisfied as additional treatment records may exist which have not been obtained.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service treatment (medical) records; treatment and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2012).  

The Board additionally finds that the Veteran's service treatment records (STRs) have been found to be unavailable.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA also has a heightened obligation to assist a veteran in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board notes that during the January 2013 Board personal hearing, the Veteran testified that he received treatment beginning in the1970s at the VA Medical Centers (VAMCs) in Fayetteville, North Carolina and Coatesville, Pennsylvania.  The Board finds that the claims file includes VA treatment records dated from 1999 to the present; however, records from the Fayetteville and Coatesville VAMCs dated before 1999 are not associated with the claims file and there is no indication that records prior to 1999 did not exist or that searches were made of archived or retired records.  The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain these treatment records.

During the January 2013 Board personal hearing, the Veteran testified that he had to pull his friend's dead body from a river while stationed in Korea.  The Board notes that the Veteran was not provided with a non-combat PTSD questionnaire.  Therefore, the RO should attempt to verify his stressor or make a determination that such verification is not possible.  If it is verified, the Veteran should be scheduled for an examination to determine whether he has PTSD that is related to this verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment records (a) from the VAMC in Coatesville from 1975 to 1999, and (b) from the VAMC in Fayetteville from 1975 to 1999.  The claims folder should document the efforts made to obtain these records along with any negative responses, and the VA facilities must include a search of archived or retired records.  If the records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or that he identify the possible location of such records.

2.  The RO/AMC should provide the Veteran an opportunity to identify information that pertains to his alleged stressor from service.  Request further information with respect to the stressor he has described, to include such details as specific locations, dates (preferably within no more than a 60-day timeframe), names of any other individuals involved, and his unit designation at the time of the event(s) claimed.  Also inform him of the opportunity to submit any evidence helping to verify this event, including lay statements from other individuals involved.  

Then undertake all appropriate action to assist in the independent corroboration of the Veteran's stressor.  This should include a request for relevant unit history information as necessary, including from the JSRRC.

3. Provided that at least one claimed stressor has been independently verified, then schedule the Veteran for a VA PTSD examination.  The designated examiner should provide an opinion indicating whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has PTSD due to a confirmed stressor from service.  

In making this determination, only a stressor that has been independently verified is to be considered.  If PTSD is diagnosed, the examiner should indicate what specific stressor in service provided the basis for this diagnosis.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the DSM-IV criteria for this diagnosis.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

